Citation Nr: 9904483	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  94-12 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date prior to July 23, 1996 
for the 20 percent evaluation for the service-connected 
lumbosacral spine disorder.

2.  Entitlement to an increased rating for service-connected 
lumbosacral spine disorder during the appeal period.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. A. Markey, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1980.

This matter came before the Board of Veterans' Appeals 
(Board) from an April 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho 
that denied the veteran's claim for an increased evaluation 
for his service-connected lumbosacral strain.  A notice of 
disagreement was received in July 1993.  A statement of the 
case was issued in August 1993.  A substantive appeal was 
received from the veteran in August 1993.  A hearing was held 
before a member of the Board at the RO in April 1994. 

This matter was remanded by the Board to the RO in April 
1996, and in a rating action of May 1997 the RO assigned a 20 
percent rating from July 23, 1996 (previously evaluated as 10 
percent disabling and now characterized as a postoperative 
lumbosacral strain).  In late May 1997 the veteran filed a 
notice of disagreement regarding the effective date for the 
20 percent evaluation assigned.  A statement of the case on 
that issue was furnished in July 1997.  The veteran's 
representative's October 1997 brief has been construed to be 
a substantive appeal on the issue of an earlier effective 
date for the 20 percent rating.

In October 1997, the matter was again remanded to the RO for 
further development.


REMAND

In the October 1997 Board remand, it was requested that a VA 
examination be accomplished and that the examiner state, 
among other things, whether 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, or 5295 best represents the veteran's 
service-connected lumbosacral spine disorder.  From a review 
of the June 1998 examination report, the Board initially 
notes that it was essentially conceded by the examiner that 
he or she could not differentiate the symptoms of impairment 
associated with the inservice low back injury from those 
associated with a July 1996 motor vehicle accident.  
Specifically, the examiner had been asked on remand to 
describe the symptomatology attributable solely to the 
veteran's service-connected lumbosacral spine disorder, and 
stated that this could not be determined due to the motor 
vehicle accident.  In any event, the examiner did report 
symptomatology attributable to the veteran's lumbosacral 
spine disorder as a whole, but did not state whether 
Diagnostic Codes 5292, 5293, or 5295 best represented this 
disorder.  

Further, it is noted that in both the April 1996 and October 
1997 Board remands, it was requested that the veteran's 
vocational rehabilitation folder be associated with the 
claims folder.  However, this folder has yet to be associated 
with the claims folder.  

In this regard, the Board notes that in a recent case, 
Stegall v. West, 11 Vet.App. 268 (1998), the Court held that 
a remand was necessary because the veteran's medical 
examination was inadequate, and because of the RO's failure 
to follow the Board's directives in a prior remand.  The 
Court further held that a remand by the Board confers on the 
veteran, as a matter of law, the right to compliance with the 
remand orders.  Id.  In view of the RO's failure to follow 
some of the directives in the October 1997 remand (and 
earlier April 1996 remand) the Board concludes that 
additional development of the record is required prior to 
appellate disposition.  

In view of the above, this matter is REMANDED to the RO for 
the following action:


1.  The RO should associate the veteran's 
vocational rehabilitation folder with the 
claims file.  

2.  To the extent possible, the veteran's 
claims folder, including a copy of this 
remand, should be forwarded to the 
examiner who conducted the June 1998 VA 
examination.  It is requested that this 
examiner express an opinion as to whether 
38 C.F.R. § 4.71a, Diagnostic Codes 5292, 
5293, or 5295 best represents the 
veteran's lumbosacral spine disorder.  

If this examiner is not available, or if 
otherwise necessary, an additional VA 
orthopedic examination should be 
conducted, consistent with the requests 
made in the prior Board remands dated in 
April 1996 and October 1997.  The report 
of this opinion and/or examination should 
include a complete rationale for the 
findings expressed.

3.  When the above actions have been 
completed, the pending issues should be 
reevaluated by the RO; thereafter, the 
claims folder and the assembled data, 
including the Chapter 31 file, should be 
returned to the Board for completion of 
appellate review after issuance of a 
supplemental statement of the case.  No 
action is required by the veteran unless 
he receives further notice.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate decision warranted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


- 4 -


